DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2022. 
Applicant's election with traverse of claims 1-12 in the reply filed on 03/03/2022 is acknowledged. The traversal is on the ground(s) that the amendments made to claim 1 and claim 13 results in the claims sharing a special technical feature, which is not disclosed by PERRET (US 2007/0298182).  This is not found persuasive because, in view of Applicant’s amendments to claim 1 and claim 13, the special technical feature fails to make a contribution over the prior art in view of GRASES et al. (WO 2017/088897; of record, citations drawn to the translated version provided therewith). 
GRASES discloses the special technical feature of a feeder apparatus for supplying material to an additive manufacturing platform from the feeder tray ([00015], [00016], [00018], [00019], [00038], [00039]), the feeder apparatus comprising: a feeder substrate ([00019]); and a transportation feature ([00027]), wherein the controller is configured to control the feeder apparatus to rotate the feeder substrate to a feed position to enable material to be supplied to an additive manufacturing platform from the feeder substrate ([00038], [00039]), wherein: the feeder substrate is arranged to, during such rotation, collect a predetermined amount of material from the feeder tray ([00038], [00039]); and the transportation feature is arranged such that rotation of the feeder substrate causes the transportation feature to transport material within the feeder tray lengthwise so that the predetermined amount of material is substantially uniform along the length of the feeder substrate ([00018], [00024], [00027], [00038], [00039]). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
Claims 1-12 are directed towards an apparatus (i.e., an apparatus for supplying material to an additive manufacturing platform). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: there is insufficient antecedent basis for the recitation “the plurality of distribution elements” in line 3 of the claim. Claim 6 is dependent on claim 1, and claim 1 only introduces a distribution element making it unclear what “the plurality of distribution elements is intending to reference. For the purposes of art rejections, “the plurality of distribution elements” is being interpreted to be equivalent to the single distribution element introduced in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GRASES et al. (WO 2017/088897; of record, citations drawn to the translated version provided therewith).
As to claim 1: GRASES discloses the claimed apparatus for supplying material to an additive manufacturing platform ([00015], [00016], [00027], FIG. 1, FIGs. 2a-2b), the apparatus comprising: a rotatable delivery module ([00018], [00019], [00023], [00027]) comprising: a vane ([00019]); and a distribution element ([00027]); wherein the rotatable delivery module is controllable to rotate the vane to a supply position to enable material to be supplied to an additive manufacturing platform from the vane ([00038], [00039]), wherein the vane and the distribution element are arranged such that: during rotation of the vane, the vane provides a dose amount of material from a material supply module for supply to an additive manufacturing platform ([00038], [00039]); and rotation of the vane causes the distribution element to distribute material lengthwise along the material supply module so that the vane supplies a substantially uniform dose of material along the length of the vane to the additive manufacturing platform ([00018], [00024], [00027], [00038], [00039]).
As to claim 2: GRASES remains as applied above. GRASES further discloses the claimed wherein the vane is controllable to rotate to the supply position that is substantially horizontal ([00017], [00018], [00022], [00029], [00030], [00039]).
As to claim 3: GRASES remains as applied above. GRASES further discloses the claimed wherein the vane is controllable to rotate to a first position that is angled away from the supply position at a first angle such that the vane and a surface of the material supply module extending between the first position and the supply position define a volume equivalent to the dose amount of material ([00024], [00039]).
As to claim 4: GRASES remains as applied above. GRASES further discloses the claimed trimming element controllable to remove excess material from the vane to leave the dose amount of material on the vane when the vane is in the first position ([00023], [00025], [00026], [00039], FIGs. 2a-2b – first blade portion 110a).
As to claim 5: GRASES remains as applied above. GRASES further discloses the claimed wherein the rotatable delivery module comprises a plurality of openings to allow the removed excess material to return to the material supply module ([00023], [00025], [00026], [00038], [00039], FIGs. 2a-2b – first blade portion 110a, each side of the blade).
As to claim 6: GRASES remains as applied above. GRASES further discloses the claimed wherein the rotatable delivery module is controllable to complete a full rotation in a first direction, wherein the vane and the plurality of distribution elements are arranged such that full rotation of the vane: provides a dose amount of material from the material supply module for supply to the additive manufacturing platform; and causes the distribution element to distribute material lengthwise along the material supply module so that the vane supplies a substantially uniform dose of material along the length of the vane to the additive manufacturing platform ([00024], [00027], [00038], [00039]).
As to claim 11: GRASES remains as applied above. GRASES further discloses the claimed wherein the rotatable delivery module comprises a longitudinal axis and the vane extends radially from the longitudinal axis ([00019], FIG. 1).
As to claim 12: GRASES remains as applied above. GRASES further discloses the claimed wherein the rotatable delivery module comprises a distribution portion having a first surface, wherein the distribution element is arranged on the first surface and the distribution portion is arranged relative to the vane such that the first surface is arranged behind the vane with respect to the direction of rotation ([00027], FIG. 2b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over GRASES et al. (WO 2017/088897; of record, citations drawn to the translated version provided therewith) in view of PERRET et al. (US 2007/0298182; of record).
As to claim 7: GRASES discloses an embodiment in which a pair of supply modules are provided on opposite sides of the build platform which provides enhanced efficiencies when the 3D printing system is in operation ([00040], [00041], FIG. 6); though, GRASES fails to disclose the claimed wherein the distribution element comprises a plurality of distribution elements each positioned at a different location along a length of the delivery module and controllable to distribute material lengthwise along the material supply module.
However, PERRET teaches a device for applying layers of a powder material onto a surface ([0001], [0005]). PERRET further teaches the device for applying a layer of a material in powder form comprising an application device, a material transport device designed as a conveyor roller as well as a material supply device designed as a feeding chute ([0022], [0023], FIG. 2). The conveyor roller in PERRET has two paddles (i.e., plurality of distribution elements) that are rotating around a common axis ([0025]). Moreover, PERRET teaches the conveyor roller being located in a trough such that the ends of the paddles move along the wall of the trough when the conveyor roller is rotated in the trough ([0027]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the two paddles (i.e., plurality of distribution elements) within the device for applying layers taught by PERRET into the device of GRASES. PERRET recognizes doing so to be advantageous as it results in the layers being applied reliably and without any loss of material ([0005], [0006]). 
As to claim 8: GRASES and PERRET remain as applied above. GRASES, modified by PERRET, further read on the claimed wherein each of the plurality of distribution elements has a first portion and a second portion wherein the first portion is arranged to distribute material in a longitudinal direction opposite to the second portion (PERRET – FIGs. 2-5).
As to claim 9: GRASES and PERRET remain as applied above. GRASES, modified by PERRET, further read on the claimed wherein the first portion is a section of a first helical shape and the second portion is a section of a second helical shape, wherein the first helical shape has a larger pitch than the second helical shape (GRASES – [00020], [00043]; PERRET – FIGs. 2-5; see the rejection of claim 7 above).
As to claim 10: GRASES and PERRET remain as applied above. GRASES, modified by PERRET, further read on the claimed wherein the first helical shape extends in a first handed direction and the second helical shape extends in a second handed direction, where the first handed direction and the second handed direction are opposite directions (GRASES – [00020], [00043]; PERRET – FIGs. 2-5; see the rejection of claim 7 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SPICER et al. (US 2018/0311731) teaches providing multiple powder delivery stages and/or multiple scraper blades as needed to distribute powder evenly at a high speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743